Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2015/0191210 to Visenzi (Visenzi). Visenzi discloses:
With Respect to Claim 1 
A support kit for at least one piece of motorcycle bag comprising: a support frame (16) configured to be associated with a motorcycle frame ([0040]), wherein said support frame comprises at least one tubular element comprising one or more through holes drilled in said at least one tubular element (see upper tubular portion of 16 in FIG. 4E in which two through holes are drilled); one or more support means (158,160,162) adapted to be detachably associated with said support frame and with said at least one piece of bag, wherein said one or more support means comprise at least one support clamp comprising a first jaw (158) which embraces a first portion of said at least one tubular element of said support frame, wherein said first jaw comprises a first through hole (FIG. 4E and 8D-H), a second jaw (162) which embraces a second portion of said at least one tubular element of said support frame, wherein said second jaw comprises a second through hole (FIG. 4E and 8D-H), a guide screw (see guide screws shown in FIGS. 4E and 8D-H) comprising a head and a cylindrical body which comprises at least one threaded portion (although the threading is not shown, it is Examiner’s position that a person of ordinary skill in the art would understand the nuts that the fasteners extend into to indicate that they are common threaded screws), wherein said guide screw is mounted through said first through hole of said first jaw, through a through hole of said one or more through holes of said at least one tubular element, through said second through hole of said second jaw (FIGS. 4E and 8D-H), wherein said guide screw comprises a support element (160) adapted to support at least one portion (90) of said at least one piece of bag (FIGS. 8D-H and [0062-0063]).  
Alternately, to the degree that fasteners are not described in detail and so threaded screws are not explicitly disclosed, [0072] discloses the use of threaded screws as an art known fastener and it would have been obvious to use such to attach to the nuts as is well known in the art.
With Respect to Claim 2  
The support kit according to claim 1, wherein said support element (160) comprises a first portion that is fitted over at least one portion of said head of said guide screw and a second portion that is fitted over at least one portion of said cylindrical body of said guide screw (FIGS. 8D-H, noting 160 extending around both the head and body of the screw).  
With Respect to Claim 3  
The support kit according to claim 1 wherein said first jaw of said support clamp comprises at least one curvilinear portion adapted to embrace said first portion of said at least one tubular element, in that said second jaw of said support clamp comprises at least one curvilinear-profile portion adapted to embrace said second portion of said at least one tubular element (FIG. 4 shows such curvilinear portions).  
With Respect to Claim 4  
The support kit according to claims 1, and the use of anti-vibration means between the support kit and the bag (rubber buffers 54, [0047, 0049]) which can be located on either the bag or the structure supporting it, and also that the anti-vibration means also help with zeroing assembly tolerances; but does not disclose wherein said first jaw of said support clamp comprises a plate comprising an anti-vibration means adapted to support at least one portion of said at least one piece of bag.  
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Visenzi, to add a rubber buffer/ anti-vibration means between the first jaw of the support clamp and at least one portion of the at least one bag (e.g. the latch tooth 90) in order to zero assembly tolerances, reduce vibration, provide a protective buffer between the parts to prevent damage, and any other benefits of this structure. It would further have been obvious to form the rubber buffer/anti-vibration means as a plate, as a mere selection of an art appropriate shape for the buffer and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04). Taking the first jaw to include this rubber plate, the limitations of claim 4 are met.
With Respect to Claim 5  
The support kit according to claim 4, but does not disclose wherein said plate of said first jaw of said support clamp comprises a first portion that is extended in a direction parallel to a direction along which said guide screw is arranged and in a direction towards said head of said guide screw, a second portion that is extended in a vertical direction and perpendicular to said direction along which said guide screw is arranged, wherein said second portion of said plate comprises said anti-vibration means.  
However, it would have been obvious to one of ordinary skill in the art to form the rubber buffer between at least two portions of the jaw which contact the container (i.e. vertically between the latch element and then also horizontally above the latch element) in order to zero tolerances and dampen vibrations between multiple points of contact.
With Respect to Claim 6  
The support kit according to claim 1, wherein said at least one tubular element (16) of said support frame comprises at least one mounting portion adapted to be embraced by said support clamp, wherein said at least one mounting portion comprises at least one curvilinear-profile portion adapted to be embraced by said first jaw and by said second jaw of said support clamp, wherein said mounting portion comprises said through hole of said at least one tubular element (see e.g. FIGS. 4D-E).  
With Respect to Claim 8  
The support kit according to claim 3, wherein said first jaw comprises a first curvilinear-profile portion and a second curvilinear-profile portion of said at least one curvilinear- profile portion
With Respect to Claim 9  
The support kit according to claim 1, wherein said second jaw of said support clamp comprises stop means (noting nut, which is taken to be part of the second jaw) adapted to keep said guide screw mounted in seat through said through hole of said first jaw, through said through hole of said at least one tubular element and said through hole of said second jaw.  
Claim 5 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2015/0191210 to Visenzi (Visenzi) as applied to claim 4 above, and further in view of U.S. Patent Publication #2006/0191968 to Stapleton (Stapleton).
With Respect to Claim 5  
As an alternative to the rejection of claim 5 above using Visenzi alone, Stapleton discloses the use of a rubber buffer (712) that extends in both horizontal and vertical directions between two structures/parts of a clamping mechanism similar to the jaws of Visenzi, which provides further evidence of the obviousness of having the rubber buffer of Visenzi also extend in two perpendicular directions. 
Claim 10 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2015/0191210 to Visenzi (Visenzi) as applied to claim 9 above, and further in view of U.S. Patent #8,894,085 to Yu (Yu) and/or U.S. Patent #2,966,938 to Paige (Paige).
With Respect to Claim 10  
The Support kit according to claim 9, wherein said stop means comprise a nut screwed with said at least one threaded portion of said guide screw, but does not disclose at least one stop wall that is extended from said second jaw of said support clamp, wherein said at least one stop wall is adapted to block a rotation of said nut when said nut is in screwed position with said at least one threaded portion of said guide screw.
	However, Yu discloses forming a structure attached via a screw and nut with a recess (14/23) including at least one stop wall (i.e. the wall(s) of the recess) that are non-circular and shaped to receive the non-circular nut to prevent rotation along with the screw when the screw is screwed into the nut; Paige discloses forming a structure attached via a screw and nut with a stop wall (62, FIGS. 4-5) so that the nut cannot rotate upon rotation of the screw.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Yu and/or Paige, to form the jaw of Visenzi with a stop wall (i.e. a recess or an upstanding wall) as taught by either reference, in order to prevent rotation of the nut while the screw is threaded into it as taught by either reference. Alternately, Yu provides motivation to use a nut stop structure on a similar external attachment, and Paige provides motivation to use an upstanding stop wall as the nut stop structure.
 Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Visenzi discloses the tubular component comprising first and second curvilinear-profile portions and a linear-profile portion between them (noting outwardly extending portion having a flat portion with the hole for the screw, FIG. 4E), but the through hole is drilled through the linear-profile portion rather than between it and one of the curvilinear-profile portions, and there is insufficient motivation to modify the structure to locate the opening as claimed; additionally, this feature is not disclosed or rendered obvious by the other prior art references of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent #10,704,218 and #10,189,252 disclose the use of stop walls to prevent rotation of a nut. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734